Case 2:17-cv-10310-VAR-SDD ECF No. 141 filed 07/24/19          PageID.2797   Page 1 of 4




                   UNITED STATES DISTRICT COURT FOR
                   THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ARAB AMERICAN CIVIL                               Case No. 2:17-cv-10310
 RIGHTS LEAGUE (“ACRL”), et al.,

                              Plaintiffs,

                     v.                            Hon. Victoria A. Roberts
                                                   Mag. Judge Stephanie D. Davis
 DONALD TRUMP, President of
 the United States of America, et al.,

                              Defendants.


                   STIPULATED MOTION REQUESTING
                EXTENSION OF TIME FOR DEFENDANTS TO
             ANSWER PLAINTIFFS’ THIRD AMENDED COMPLAINT

       The Parties request the Court extend Defendants’ deadline to answer

 Plaintiffs’ Third Amended Complaint by seven (7) days from July 24, 2019 to July

 31, 2019.

       In support of this joint request, the Parties state the following:

       (1)     This is Defendants’ first request for additional time.

       (2)     Defendants’ counsel has multiple hearings this week in unrelated

 matters that require substantial preparation.

       (3)     On July 24, 2019, counsel for the Parties discussed this extension via

 electronic mail, and agreed that a seven (7) day extension would provide
Case 2:17-cv-10310-VAR-SDD ECF No. 141 filed 07/24/19         PageID.2798     Page 2 of 4




 Defendants’ counsel with a sufficient amount of time to file an Answer to the 434-

 paragraph long Third Amended Complaint, while not prejudicing the Plaintiffs.

       (4)    The Parties submit that this extension request is not for the purpose of

 undue delay, and the Plaintiffs and Defendants agree that the extension will not

 prejudice either side, as the parties are briefing the pending motions.

       Good cause, therefore, exists for this stipulated request. Accordingly, the

 Parties request the Court extend the Defendants’ deadline to answer Plaintiffs’

 Third Amended Complaint by an additional seven (7) days from July 24, 2019 to

 July 31, 2019.

                                                    Respectfully submitted,

  AYAD LAW, P.L.L.C.                                JOSEPH H. HUNT
  s/ Nabih H. Ayad                                  Assistant Attorney General
  Nabih H. Ayad (P59518)
  645 Griswold St., Ste. 2202                       WILLIAM C. PEACHEY
  Detroit, MI 48226                                 Director
  (313) 983-4600
  nayad@ayadlaw.com                                 GISELA A. WESTWATER
                                                    Assistant Director
  Counsel for Plaintiffs Arab American
  Civil Rights League, American Arab
  Chamber of Commerce, Hend
  Alshawish, Salim Alshawish, and
  Fahmi Jahaf

  s/ Jason C. Raofeld                               s/Joshua S. Press
  Jason C. Raofield (D.C. Bar #463877)              JOSHUA S. PRESS
  Covington & Burling LLP                           Trial Attorney

                                           2
Case 2:17-cv-10310-VAR-SDD ECF No. 141 filed 07/24/19   PageID.2799   Page 3 of 4




  One City Center                             U.S. Department of Justice
  850 10th Street, NW                         Office of Immigration Litigation
  Washington, DC 20001                        District Court Section
  (202) 662-5072                              P.O. Box 868
  jraofield@cov.com                           Ben Franklin Station
                                              Washington, DC 20044
  Counsel for Plaintiffs American Civil       Phone: (202) 305-0106
  Liberties Union of Michigan, Arab           e-Mail: joshua.press@usdoj.gov
  American and Chaldean Council,
  Arab American Studies Association,          Attorneys for Defendants
  and Kaltum Saleh




                                          3
Case 2:17-cv-10310-VAR-SDD ECF No. 141 filed 07/24/19         PageID.2800     Page 4 of 4




                           CERTIFICATE OF SERVICE

       I certify that I served the foregoing document on all parties of record by

 filing this document with the Clerk of the Court using the CM/ECF system, which

 will provide notice and an electronic link to this document to all parties of record.

                                         /s/ Joshua S. Press
                                         U.S. Department of Justice
                                         Civil Division




                                           4
Case 2:17-cv-10310-VAR-SDD ECF No. 141-1 filed 07/24/19       PageID.2801   Page 1 of 1




                    UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  ARAB AMERICAN CIVIL                              Case No. 2:17-cv-10310
  RIGHTS LEAGUE (“ACRL”), et al.,

                               Plaintiffs,

                      v.                           Hon. Victoria A. Roberts
                                                   Mag. Judge Stephanie D. Davis
  DONALD TRUMP, President of
  the United States of America, et al.,

                               Defendants.


        The Court GRANTS the Parties stipulated request to move Defendants’
  deadline to answer Plaintiffs’ Third Amended Complaint by an additional seven
  (7) days from July 24, 2019, to July 31, 2019.


        IT IS SO ORDERED.



  DATED: _____________________                 ______________________________
                                               Hon. Victoria A. Roberts
                                               United States District Judge
